RENDERED: DECEMBER 22, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1612-MR

MARY MCCREADY                                                        APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE KIMBERLY N. BUNNELL, JUDGE
                       ACTION NO. 18-CI-00202


HEALTHSOUTH CARDINAL HILL
REHABILITATION HOSPITAL, LLC,
D/B/A CARDINAL HILL
REHABILITATION HOSPITAL                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON, JUDGES.

TAYLOR, JUDGE: Mary McCready brings this appeal from an October 21, 2020,

Order of the Fayette Circuit Court granting summary judgment and dismissing

McCready’s medical negligence action against HealthSouth Cardinal Hill

Rehabilitation Hospital, LLC, d/b/a Cardinal Hill Rehabilitation Hospital,

(HealthSouth). We affirm.
             McCready was a patient at HealthSouth and fell while undergoing

physical therapy. As a result of the fall, McCready suffered a fractured nose and

displacement of a plate surgically implanted on her distal femur bone.

             On January 19, 2018, McCready filed a complaint in the Fayette

Circuit Court against HealthSouth. In the complaint, McCready alleged that her

fall was caused by the negligence of a physical therapist and staff of HealthSouth:

             4.   On January 21, 2017, [McCready] was receiving
                  physical therapy services by an employee or agent
                  of [HealthSouth] when the therapist negligently
                  permitted [McCready] to fall in the floor.

             5.   [McCready’s] fall resulted in a fractured nose, and
                  further resulted in displacement of a distal plate
                  which had been previously implanted in the area of
                  [McCready’s] left knee. The displacement of the
                  plate further resulted in the necessity of the surgical
                  removal of the plate and related hardware.

             6.   The employees, agents, servants and representatives
                  of [HealthSouth] were responsible for the care,
                  safety and well-being of [McCready] at the time of
                  [McCready’s] fall.

             7.   The acts of [HealthSouth’s] employees, including
                  the physical therapist working with [McCready] at
                  the time of her fall, in allowing [McCready] to fall
                  while receiving physical therapy services constitute
                  negligence on the part of the employees, agents,
                  servants and representatives of [HealthSouth] which
                  resulted in [McCready’s] fall and resulting injury to
                  [McCready’s] nose and leg.

             8.   As a proximate result of the negligence of the
                  employees, agents, servants and representatives of

                                          -2-
                    [HealthSouth], [McCready] has suffered physical
                    pain and suffering to date, mental anguish and
                    emotional suffering to date and medical expenses,
                    all to her damage in an amount exceeding the
                    jurisdictional threshold of this Court. [McCready]
                    will also likely suffer physical pain, emotional
                    suffering and mental anguish in the future as a
                    proximate result of said negligence.

             9.     As a proximate result of the aforesaid negligence of
                    the employees, agents, servants and representatives
                    of [HealthSouth], [McCready] has suffered severe
                    and permanent physical injury to her [as] damage in
                    excess of the jurisdictional threshold of this Court.

Complaint at 2-3.

             HealthSouth filed a motion to dismiss the complaint. HealthSouth

pointed out that McCready’s medical negligence claim was “subject to the medical

review panel process created by [Kentucky Revised Statutes] KRS 216C.020.”

Motion to Dismiss at 1. HealthSouth argued that the complaint could only be filed

after the statutory review process.

             McCready filed a response and stated that the complaint and the

statutory medical review were simultaneously filed. McCready sought to hold the

medical negligence claim in “abeyance” pending resolution of the statutory

medical review process. Response at 1. Eventually, on November 15, 2018, the

Supreme Court held the Medical Review Panel Act, as codified in KRS Chapter

216C, was unconstitutional as violative of Section 14 of the Kentucky

Constitution.

                                           -3-
              Thereafter, on December 4, 2018, HealthSouth filed an answer. The

record is then silent until January 3, 2020. On that date, a Notice to Dismiss for

Lack of Prosecution per Kentucky Rules of Civil Procedure (CR) 77.02(2) was

filed. The notice required McCready to show cause why the action should not be

dismissed for failure to prosecute it. Some four days later, on January 7, 2020,

HealthSouth filed a motion for summary judgment. HealthSouth argued that

McCready had failed to present expert testimony to support her medical negligence

claim and failed to diligently pursue the claim. In her response, McCready

maintained:

              Ms. McCready has suffered ongoing medical issues
              which have severely hampered the ability to gather up-to-
              date information and complete the discovery responses.
              Plaintiff’s counsel is now making efforts to complete
              those responses with the assistance of Ms. McCready
              who is now in a relatively stable condition. To the extent
              any delay was attributable to Plaintiff’s counsel,
              apologies are offered to both the Court and defense
              counsel with the suggestion that it would be terribly
              unfair to Ms. McCready to suffer dismissal of her claims
              for any unintended delay on the part of counsel.

                   As to the facts of the case, Plaintiff anticipates
              expert testimony will support Plaintiff’s claims of
              negligence on the part of the Defendant and trial experts
              will be identified in accordance with the scheduling
              Orders of the Court. The medical records have already
              been reviewed by at least one qualified expert whose
              opinion was sought and received prior to filing this
              action.

                  As herein noted, the gist of Plaintiffs’ claims, as

                                          -4-
               evaluated by expert review, is that the Defendants did not
               take proper professional precautions to prevent Ms.
               McCready’s fall and that such failure on the part of the
               Defendant constituted a deviation from the accepted
               standard of care under the circumstances. The fall
               resulted in physical injury to Ms. McCready and she asks
               to be able to pursue her claim against the Defendant.
               Genuine issues exist as to material facts, and the Plaintiff
               respectfully requests that the motion for summary
               judgment be overruled.

Response at 2.

               The record reveals that the circuit court orally denied the motion for

summary judgment on January 17, 2020; however, the order was never reduced to

writing.1 Subsequently, an agreed scheduling order was entered on February 7,

2020. Therein, it was ordered that McCready should identify any expert witnesses

by June 1, 2020. The court also ordered that the action “REMAIN ON THE

DOCKET” in a February 11, 2020, order.

               On October 7, 2020, HealthSouth filed a renewed motion for

summary judgment. HealthSouth argued that McCready had failed to identify any

expert to support her medical negligence claim. HealthSouth also pointed out that

the action was filed in January 2018 and that McCready was ordered to identify her

expert witness by June 1, 2020, but had failed to do so. To prevail upon her claim,

HealthSouth maintained that expert testimony was essential. HealthSouth also


1
 As a general rule, a court speaks only through written orders entered upon the official record.
Kindred Nursing Centers Ltd. P’ship v. Sloan, 329 S.W.3d 347, 349 (Ky. App. 2010).

                                               -5-
stated that McCready had taken no steps to prosecute its claim and that the circuit

court should dismiss it under CR 41.02(1).

             In her response, McCready argued that she was waiting to schedule

the deposition of the physical therapist. McCready stated that the deposition was

initially hampered by the COVID-19 pandemic and later by HealthSouth’s failure

to provide dates of when the physical therapist would be available. In particular,

McCready asserted:

                    It is anticipated that more information regarding
             the therapist’s treatment of [McCready] and his actions
             will be discovered once [McCready] is permitted to
             depose the therapist. With that information in hand,
             [McCready] will then be in a position to have the
             deposition reviewed, disclose expert testimony, and
             move forward.

Response at 3.

             By order entered October 21, 2020, the circuit court granted the

motion for summary judgment and also dismissed the action under CR 41.02. The

circuit court held, in relevant part:

                   Based upon a review of the record, including
             [McCready’s] Response to the pending motion, hearing
             arguments of counsel, and being otherwise sufficiently
             advised, the Court concludes that [McCready] has failed
             to actively and diligently prosecute her claims, including
             failing to present any evidence from expert witness(es) in
             support of her allegations of medical negligence.
             Further, [McCready] did not present any affirmative
             evidence in response to [HealthSouth’s] motion and the
             attached affidavit from its own expert witness.

                                        -6-
Order at 3.

              McCready then filed a CR 59.05 motion to vacate the October 21,

2020, order. In the motion, McCready argued:

                     The Plaintiff, Mary [McCready] appeared for her
              deposition on March 10, 2020[,] and [HealthSouth] was
              to provide for the therapist’s deposition. On or about
              March 13, 2020, the Covid-19 pandemic shutdown
              occurred and all proceedings were temporarily halted.
              On March 30, 2020, Defense Counsel sent McCready’s
              Counsel and [sic] email saying that, due to Covid-19
              concerns, the defense anticipated looking at dates in June
              or July, 2020[,] for the deposition of the therapist. It
              must be noted that [HealthSouth]’s newly proposed
              deposition dates of June or July would have exceeded the
              June 1 disclosure deadline for [McCready] which had
              been established by agreement before the onset of the
              pandemic. Acting with the good faith belief that the
              defense needed until at least June or July, 2020[,] in
              which to produce the therapist for deposition, and giving
              credence to the effects of the pandemic, Plaintiff’s
              counsel had no objection to the deposition of the therapist
              being delayed until June or July.

                    ....

                      As to the delay between July and October, 2020,
              [McCready’s] counsel states the pandemic shutdown was
              still occurring in part which significantly impacted the
              schedules of [McCready’s] counsel during that time, but
              also the lives and schedules of others. Hence,
              [McCready’s] counsel did not push for immediate
              deposition dates from defense counsel at the end of June
              or July but had the intention of cooperating with defense
              counsel to arrange a mutually agreeable deposition date
              for counsel and the therapist. If the circumstances were
              reversed, and it were [McCready’s] counsel who had
              agreed to produce a witness for deposition and then asked

                                          -7-
for additional time beyond the date of the scheduling
Order, [McCready’s] counsel would feel obligated to
comply with the terms and spirit of the agreement.

      ....

        The second issue is whether [McCready] had
expert evidence. In [McCready’s] response to the motion
for summary judgment, [McCready] stated that a
consulting expert had reviewed the case and had given
opinions indicating negligence of the [HealthSouth] in
causing [McCready’s] fall. [McCready] did not produce
an expert report in its response because the expert was
still awaiting receipt of the therapist’s deposition before
rendering final conclusions and opinions. Further,
[McCready’s] counsel was not yet certain as to whether
an additional expert would be retained after deposing the
therapist. So that the Court is fully aware, [McCready]
attaches the affidavit of Kimberly Kafka, BSN, RN,
CMSRN, and her curriculum vitae confirming that she
had reviewed [McCready’s] medical records and had
rendered preliminary conclusions of negligence on the
part of the [HealthSouth] in January, 2018, before this
action was filed. The Affidavit of Nurse Kafka is
attached and herby incorporated in full by reference.

1) Nurse Kafka states in paragraph eight of her affidavit:

      Based on my review of the records for the
      reasons stated above, it was and still is my
      opinion that the staff of Cardinal Hill
      Hospital deviated from the accepted
      standard of patient care in the care and
      treatment of Ms. McCready and that such
      deviation from the acceptable standard of
      care was a direct and proximate result of
      Ms. McCready’s fall and resulting injuries
      sustained on January 21, 2017.

Nurse Kafka, in paragraph 11, states:

                            -8-
                    It is anticipated that future information from
                    the person or persons with or near Ms.
                    [McCready] at the time of her fall would
                    enable me to finalize my conclusions and
                    opinions and to decide whether any
                    modification or supplementation of my
                    opinion is warranted.

Motion to alter, amend, or vacate at 2-5.

             The circuit court denied McCready’s CR 59.05 motion by order

entered November 24, 2020. This appeal follows.

             McCready contends that the circuit court erroneously rendered

summary judgment dismissing her medical negligence claim against HealthSouth.

McCready concedes the need for medical expert testimony. However, McCready

asserts that it was necessary for her to first take the deposition of the physical

therapist, whose negligent care caused the fall. McCready maintains that she “was

not in a position to have expert review and assessment of the [physical] therapist’s

actions without the therapist’s discovery disposition.” McCready’s Brief at 17.

And, as to the taking of the physical therapist’s disposition, McCready claims that

the COVID-19 pandemic prevented her from doing so and that HealthSouth failed

to provide the dates when the physical therapist would be available for deposition.

For these reasons, McCready argues that summary judgment was premature and

erroneous.




                                            -9-
               Summary judgment is proper where there exists no material issue of

fact and movant is entitled to judgment as a matter of law. Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476 (Ky. 1991). In a medical

negligence case, our Supreme Court has held that “[w]hen it is evident that the

plaintiff has not secured a single expert witness and has failed to make any expert

disclosures after a reasonable period of time, there truly is a failure of proof and a

summary judgment motion is appropriate.” Blankenship v. Collier, 302 S.W.3d

665, 674 (Ky. 2010).2 The circuit court’s decision that a party has had an ample

opportunity to conduct discovery is reviewed for an abuse of discretion. Id. at 668.

               The record reveals that McCready filed this medical negligence action

on January 19, 2018. At that time, McCready was statutorily mandated to submit

her action to the medical review panel, but the Supreme Court concluded the

Medical Panel Review Act was unconstitutional on November 15, 2018.

Thereafter, McCready was free to advance her action in the circuit court. Yet,

McCready failed to do so. In fact, the record is silent from December 4, 2018,

when HealthSouth gave notice of interrogatories, until December 3, 2020, when a

notice to dismiss for lack of prosecution was entered. The circuit court agreed to




2
  There are two exceptions to this rule in medical negligence actions. Although not applicable to
this appeal, expert testimony is unnecessary where defendant essentially admits to negligence
and where the common-knowledge of a layperson is extensive enough to recognize the
negligence. Ashland Hosp. Corp. v. Lewis, 581 S.W.3d 572, 578 (Ky. 2019).

                                              -10-
allow the action to proceed upon McCready’s assurances that she would

reasonably pursue it. To that end, an agreed scheduling order was entered on

February 7, 2020. Therein, the court ordered McCready to identify any expert

witnesses by June 1, 2020.

             This Court is aware of the devasting impact of the COVID-19

pandemic and understands that delays were caused thereby. And, it is reasonable

that COVID-19 restrictions prevented McCready from meeting the June 1, 2020,

deadline for identification of expert witnesses as set forth in the agreed order.

However, the renewed motion for summary judgment was not filed until October

7, 2020, and summary judgment was granted on October 21, 2020. Between the

scheduling order’s deadline of June 1, 2020, and October 21, 2020, the record

reveals that McCready failed to file a motion for extension of time to identify an

expert witness or to schedule the deposition of any witness, including the physical

therapist.

             At the hearing on the motion for summary judgment, the circuit court

was troubled by McCready’s continued failure to prosecute the action and her

inability to provide a reasonable justification for her failure to identify an expert

witness. The circuit court believed that McCready had been give more than ample

time to conduct discovery and identify an expert witness. And, considering the

whole of the case, we are unable to conclude that the circuit court abused its


                                          -11-
discretion by concluding that McCready had ample opportunity to conduct

discovery before entry of summary judgment.

             Additionally, McCready attempted to rectify her failure to identify an

expert witness by attaching an affidavit to her CR 59.05 motion to vacate summary

judgment. The affiant was a registered nurse, who opined that HealthSouth

breached sundry standards of care that caused McCready’s fall. We question

whether a registered nurse may properly testify as to a physical therapist’s standard

of care. Nevertheless, the law is well-settled that additional evidence may not be

submitted in a CR 59.05 motion after judgment. See Hopkins v. Ratliff, 957

S.W.2d 300, 301 (Ky. App. 1997).

             In sum, we conclude that the circuit court properly rendered summary

judgment as McCready failed to identify an expert witness in her medical

negligence action against HealthSouth. Any remaining contentions of error are

moot or without merit.

             For the foregoing reasons, the Order of the Fayette Circuit Court is

affirmed.

             ALL CONCUR.




                                        -12-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Edward L. Cooley          Jeffery T. Barnett
Lexington, Kentucky       Jessie L. Mullaney
                          Lexington, Kentucky
David C. Graves, III
Lexington, Kentucky       ORAL ARGUMENT FOR
                          APPELLEE:
ORAL ARGUMENT FOR
APPELLANT:                Jeffery T. Barnett
                          Lexington, Kentucky
Edward L. Cooley
Lexington, Kentucky




                        -13-